     Case 1:19-cv-00423-UJA-KOB Document 1 Filed 03/11/19 Page 1 of 16                FILED
                                                                             2019 Mar-12 AM 10:09
                                                                             U.S. DISTRICT COURT
                                                                                 N.D. OF ALABAMA


                IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                          EASTERN DIVISION

TYEASEE P. DAVIS, an                    )
individual,                             )
                                        )
       Plaintiff,                       )
                                        )   CASE NO.: ____________________
v.                                      )
                                        )
THOEUN BUN PHATH, an                    )
individual,                             )
PEAK LOGISTICS, L.L.C., a               )
dissolved foreign limited liability     )
company,                                )
                                        )
                                        )
      Defendants.                       )

                                 COMPLAINT

      COMES NOW Plaintiff, TYEASEE P. DAVIS, and for the relief hereinafter

sought, respectfully show unto this Honorable Court as follows:

                                     Parties


      1.      Plaintiff, TYEASEE P. DAVIS, is an individual over the age of

nineteen (19) and a resident of Jefferson County, Alabama.

      2.      Defendant, THOEUN BUN PHATH, is an individual over the age of

nineteen (19) and upon information is believed to be a resident of Orange County,

California.

      3.      Defendant, PEAK LOGISTICS, LLC, is a dissolved limited liability
      Case 1:19-cv-00423-UJA-KOB Document 1 Filed 03/11/19 Page 2 of 16




company that was formed in the state of California. Upon information and belief, it

was in the business of interstate trucking and transport and conducted business in

the State of Alabama. PEAK LOGISTICS, LLC had its principal place of business

located in Fullerton, California up until November 5, 2018.

      4.     On or about December 9, 2017, Defendant PEAK LOGISTICS, LLC

owned and/or leased, maintained and controlled a 2016 Volvo tractor-trailer (VIN

# 4V4NC9EHXGN941277) operated by driver THOEUN BUN PHATH and

involved in an incident with a vehicle occupied by Plaintiff TYEASEE P. DAVIS,

which resulted in serious personal injuries.

      5.     All of the acts and omissions alleged in this civil action were acts and

omissions that occurred while driver THOEUN BUN PHATH was acting within

the line and scope of his employment as an employee of Defendant PEAK

LOGISTICS, LLC

      6.     This Complaint is brought against all employees and agents of

Defendant PEAK LOGISTICS, LLC and against the officers, directors, managerial

agents, supervisors and safety personnel for Defendant PEAK LOGISTICS, LLC

who set policy or play any role in the policymaking process, or any role in the

hiring, training, retention and supervision of the employees of Defendant PEAK

LOGISTICS, LLC

      7.     Defendant PEAK LOGISTICS, LLC, as a legal entity, can only act
      Case 1:19-cv-00423-UJA-KOB Document 1 Filed 03/11/19 Page 3 of 16




through its officers, employees and agents. As the employer of those who set

policies and play any role in the hiring, training, retention and supervision of the

employees, Defendant PEAK LOGISTICS, LLC is responsible for its tortious acts

or omissions that are the direct and proximate cause of injuries to Plaintiff

TYEASEE P. DAVIS.

                                  Jurisdiction & Venue

       8.     The Plaintiff adopts and incorporate paragraphs one (1) through seven

(7) as if fully set out herein.

       9.     This civil action is filed pursuant to 28 U.S.C. § 1332, as the parties

are each citizens of different states, and the amount in controversy exceeds

$75,000.00, exclusive of interest and costs. Accordingly, this Court has proper

subject matter jurisdiction.

       10.    On the date forming the basis of this civil action, THOEUN BUN

PHATH was operating a commercial motor vehicle in Calhoun County, Alabama

in interstate commerce and within the line and scope of his employment with

Defendant PEAK LOGISTICS, LLC. Accordingly, this Court has personal

jurisdiction over the Defendant.

       11.    The United States District Court for the Northern District of Alabama,

Eastern Division, is the proper venue for this civil action, pursuant to 28 U.S.C. §

1391(b)(2).
      Case 1:19-cv-00423-UJA-KOB Document 1 Filed 03/11/19 Page 4 of 16




                                 Factual Allegations

      12.    The Plaintiff adopts and incorporates paragraphs one (1) through

eleven (11) as if fully set out herein.

      13.    On or about December 9, 2017, at approximately 7:15 A.M. CDT,

Plaintiff TYEASEE P. DAVIS occupied a private passenger vehicle traveling West

on Interstate 20, in Calhoun County, Alabama.

      14.    At the same time and place, upon information and belief, THOEUN

BUN PHATH was operating a commercial tractor-trailer unit that was leased

and/or owned by Defendant PEAK LOGISTICS, LLC.

      15.    At the same time and place, upon information and belief, THOEUN

BUN PHATH was employed by and was acting within the line and scope of his

employment as a driver and hauler working for the commercial benefit of

Defendant PEAK LOGISTICS, LLC.

      16.    At the same time and place, upon information and belief, THOEUN

BUN PHATH caused or allowed the tractor trailer unit he was operating to

abruptly change lanes from the middle lane to the left lane, striking the vehicle

occupied by Plaintiff TYEASEE P. DAVIS.

      17.    The incident forming the basis of this Complaint is recorded in an

Alabama Uniform Traffic Crash Report bearing DPS Case No. 7747721.

      18.    As a direct and proximate consequence of the incident described in
      Case 1:19-cv-00423-UJA-KOB Document 1 Filed 03/11/19 Page 5 of 16




paragraph sixteen (16), above, the Plaintiff was caused to suffer injuries and

damages as described with particularity in paragraph twenty-two (22), below.

                                    Count One
                         Negligence/Wantonness/Willfulness

      19.    The Plaintiff adopts and incorporate paragraphs one (1) through

eighteen (18), as if fully set out herein.

      20.    At the time of the collision forming the basis of this civil action,

Defendant THOEUN BUN PHATH had a duty to refrain from operating a

commercial motor vehicle on a public roadway in a negligent, wanton, reckless or

willful manner.

      21.    Defendant THOEUN BUN PHATH, while acting at all times in the

line and scope of his employment with Defendant PEAK LOGISTICS, LLC

breached his duty by negligently, wantonly, recklessly or willfully causing or

allowing his commercial motor vehicle to strike a vehicle owned, operated and/or

occupied by Plaintiff TYEASEE P. DAVIS, including, but not limited to, the

following conduct:

      a.    Failing to ensure that he had adequate line-of-sight of other vehicles
      and obstructions in his path;

      b.    Failing to maintain a proper lookout for warnings, other vehicles and
      obstructions;

      c.     Failing to yield the right-of-way to the Plaintiff; and

      d.     Operating his commercial motor vehicle without adequate training,
     Case 1:19-cv-00423-UJA-KOB Document 1 Filed 03/11/19 Page 6 of 16




      experience and qualification.

      e.     Following too closely behind the vehicle in front of him;

      f.    Failing to ensure that he had adequate line-of-sight of other vehicles
      and obstructions in his path;

      g.    Failing to maintain a proper lookout for warnings, other vehicles and
      obstructions;

      h.     Failing to ensure that he had adequate stopping distance to avoid
      colliding with the vehicle in front of him and other vehicles and obstructions
      in his path;

      i.     Failing to ensure that he had adequate maneuvering room to avoid
      colliding with the vehicle in front of him and other vehicles and obstructions
      in his path;

      j.    Failing to maintain proper speed, given the weight of his tractor-trailer
      and his limited stopping and maneuvering distance and line-of-sight;

      k.     Driving at an unsafe rate of speed; and

      l.     Operating his tractor-trailer without adequate training, experience and
      qualification.

      22.    As a direct and proximate consequence of the conduct of Defendant

THOEUN BUN PHATH, Plaintiff TYEASEE P. DAVIS was caused to suffer

injuries and damages including, but not limited to:

      a.    The Plaintiff was caused to suffer injuries that were and are attended
      by great physical pain and suffering;

      b.   The Plaintiff was caused and will be caused in the future to incur
      medical expenses;

      c.     The Plaintiff suffered permanent injuries;
      Case 1:19-cv-00423-UJA-KOB Document 1 Filed 03/11/19 Page 7 of 16




      d.     The Plaintiff suffered mental anguish and emotional distress; and

      e.    The Plaintiff suffered past, present and future lost earnings and lost
      earning capacity.


      WHEREFORE, PREMISES CONSIDERED, Plaintiff TYEASEE P. DAVIS

requests that the jury selected to hear this case render a verdict for the Plaintiffs

and against Defendant THOEN BUN PHATH for compensatory damages in an

amount that will adequately compensate the Plaintiff for the injuries and damages

sustained due to the Defendant’s conduct, and for punitive damages in an amount

that will adequately reflect the enormity and wrongfulness of the Defendant’s

conduct and deter similar future conduct. Furthermore, the Plaintiffs request that

the Court enter a judgment consistent with the jury’s verdict, together with interest

from the date of the judgment and the costs incurred in prosecuting this lawsuit.

                                    Count Two
                                Respondeat Superior


      23.    The Plaintiffs adopt and incorporate paragraphs one (1) through

twenty-two (22) as if fully set out herein.

      24.    At the time of the incident forming the basis of this civil action,

Defendant PEAK LOGISTICS, LLC was the principal, master and/or employer of

Defendant THOEN BUN PHATH.

      25.    At the time of the incident forming the basis of this civil action,
      Case 1:19-cv-00423-UJA-KOB Document 1 Filed 03/11/19 Page 8 of 16




Defendant THOEN BUN PHATH was the agent, servant and/or employee of

Defendant PEAK LOGISTICS, LLC.

      26.    At the time and place of the collision forming the basis of this civil

action, Defendant THOEN BUN PHATH was acting within the line and scope of

his employment with Defendant PEAK LOGISTICS, LLC and was operating a

tractor trailer in furtherance of the business purposes of Defendant PEAK

LOGISTICS, LLC.

      27.    Defendant THOEN BUN PHATH, while acting at all times in the line

and scope of his employment with Defendant PEAK LOGISTICS, LLC breached

his duty to the Plaintiff by negligently, wantonly, recklessly or willfully causing or

allowing his tractor trailer to swerve into the Plaintiffs’ lane, including, but not

limited to, the following conduct:

      a.     Following too closely behind the vehicle in front of him;

      b.    Failing to ensure that he had adequate line-of-sight of other vehicles
      and obstructions in his path;

      c.    Failing to maintain a proper lookout for warnings, other vehicles and
      obstructions;

      d.     Failing to ensure that he had adequate stopping distance to avoid
      colliding with the vehicle in front of him and other vehicles and obstructions
      in his path;

      e.     Failing to ensure that he had adequate maneuvering room to avoid
      colliding with the vehicle in front of him and other vehicles and obstructions
      in his path;
      Case 1:19-cv-00423-UJA-KOB Document 1 Filed 03/11/19 Page 9 of 16




      f.    Failing to maintain proper speed, given the weight of his tractor-trailer
      and his limited stopping and maneuvering distance and line-of-sight;

      g.     Driving at an unsafe rate of speed; and

      h.     Operating his tractor-trailer without adequate training, experience and
      qualification.


      28.    As a direct and proximate consequence of the conduct of Defendant

THOEN BUN PHATH, Plaintiff TYEASEE P. DAVIS was caused to suffer

injuries and damages as outlined in paragraph twenty-two (22) above:

      29.    As a result of the foregoing, Defendant PEAK LOGISTICS, LLC, as

principal, is vicariously liable to Plaintiff TYEASEE P. DAVIS for the negligent,

wanton, reckless or willful conduct of Defendant THEON BUN PHATH, as agent,

which proximately caused injuries and damages to Plaintiff TYEASEE P. DAVIS,

as set forth in paragraph twenty-two (22), above.

      WHEREFORE, PREMISES CONSIDERED, Plaintiff TYEASEE P. DAVIS

requests that the jury selected to hear this case render a verdict for the Plaintiff and

against Defendants PEAK LOGISTICS, LLC for compensatory damages in an

amount that will adequately compensate the Plaintiffs for the injuries and damages

sustained due to the Defendants’ conduct, and for punitive damages in an amount

that will adequately reflect the enormity and wrongfulness of the Defendants’

conduct and deter similar future conduct. Furthermore, the Plaintiffs request that

the Court enter a judgment consistent with the jury’s verdict, together with interest
     Case 1:19-cv-00423-UJA-KOB Document 1 Filed 03/11/19 Page 10 of 16




from the date of the judgment and the costs incurred in prosecuting this lawsuit.

                                  Count Three
               Negligent Hiring, Training, Retention & Supervision


      30.    The Plaintiff adopts and incorporates paragraphs one (1) through

twenty-nine (29), as if fully set out herein.

      31.    At all times relevant to the events forming the basis of this civil

action, Defendant PEAK LOGISTICS, LLC owed a duty to Plaintiff TYEASEE P.

DAVIS, and to the other members of the motoring public, to exercise reasonable

care in:

      a.     Hiring and retaining its drivers;

      b.     Providing training and instruction to its drivers;

      c.     Properly supervising its drivers;

      d.    Complying with federal, state or local regulations concerning the
      inspection, maintenance and operations of its tractor-trailers;

      e.    Ensuring that its drivers comply with applicable company policies, as
      well as all federal, state or local regulations concerning the inspection,
      maintenance and operations of its tractor-trailers;

      e.     Establishing safe procedures for the operation of its tractor-trailers;
      and

      f.     Inspecting, maintaining and repairing its tractor-trailers.

      32.    At all times relevant to the events forming the basis of this civil

action, Defendant PEAK LOGISTICS, LLC breached the duties set forth above by
     Case 1:19-cv-00423-UJA-KOB Document 1 Filed 03/11/19 Page 11 of 16




failing to use reasonable care in its:

      a.  Hiring of its drivers, employees or agents, including THOEN BUN
      PHATH;

      b.  Training of its drivers, employees or agents, including THOEN BUN
      PHATH;

      c.  Retention of its drivers, employees or agents, including THOEN BUN
      PHATH;

      d.     Supervision of its business operations, by failing to properly monitor
      the driving habits and records of its drivers, employees or agents in a manner
      consistent with accepted industry practices, including THOEN BUN
      PHATH;

      e.  Instruction of its drivers, employees or agents, including THOEN
      BUN PHATH;

      f.  Supervision of its drivers, employees or agents, including THOEN
      BUN PHATH;

      g.    Entrustment of a tractor-trailer to its drivers, employees or agents,
      including THOEN BUN PHATH;

      h.     Inspection of its tractor-trailers;

      i.     Proper execution of its business practices and procedures;

      j.     Compliance with state and federal regulations;

      k.     Enforcement of its drivers’, employees’ or agents’ compliance with
      state and federal regulations, including THOEN BUN PHATH;

      l.  Auditing of the logs of its drivers, employees or agents, including
      THOEN BUN PHATH;

      m.   Utilization of available information to properly monitor its drivers,
      employees or agents, including THOEN BUN PHATH, for compliance with
      company policies, state regulation and federal regulations; and
     Case 1:19-cv-00423-UJA-KOB Document 1 Filed 03/11/19 Page 12 of 16




      n.     Other ways that are as yet unknown, but may be revealed after further
      investigation and discovery.

      33.    As the entity that employed and controlled THOEN BUN PHATH,

Defendant PEAK LOGISTICS, LLC failed to take the required actions to assure

that he was properly hired, trained, retained and supervised.

      34.    As a proximate consequence of Defendant PEAK LOGISTICS,

LLC’s breaches of the duties described above and specifically related to its

negligent hiring, training, retention and supervision of THOEN BUN PHATH,

Plaintiff TYEASEE P. DAVIS suffered the injuries and damages set forth in

paragraph twenty-two (22), above.

      WHEREFORE, PREMISES CONSIDERED, Plaintiff TYEASEE P. DAVIS

requests that the jury selected to hear this case render a verdict for the Plaintiffs

and against Defendant PEAK LOGISTICS, LLC for compensatory damages in an

amount that will adequately compensate the Plaintiffs for the injuries and damages

sustained due to the Defendant’s conduct, and for punitive damages in an amount

that will adequately reflect the enormity and wrongfulness of the Defendant’s

conduct and deter similar future conduct. Furthermore, the Plaintiffs request that

the Court enter a judgment consistent with the jury’s verdict, together with interest

from the date of the judgment and the costs incurred in prosecuting this lawsuit.
     Case 1:19-cv-00423-UJA-KOB Document 1 Filed 03/11/19 Page 13 of 16




                                     Count Four
                                   Negligence Per Se


       35.    The Plaintiff adopts and incorporates paragraphs one (1) through

thirty-four (34), as if fully set out herein.

       36.    Under the Federal Motor Carrier Safety Regulations, Defendant

PEAK LOGISTICS, LLC owed the general public, including Plaintiff TYEASEE

P. DAVIS, a duty to determine the qualifications of its employees, including, but

not limited to, (a) adequately evaluating applicants before hiring them as truck

drivers, and (b) adequately evaluating these persons’ performance, including

thorough training and supervision, so as to discharge any incompetent or negligent

applicant/employee before he injures any member of the motoring public.

       37.    Defendant PEAK LOGISTICS, LLC had a statutory duty to properly

screen its applicants for employment. Under the Federal Motor Carrier Safety

Regulations, Defendant PEAK LOGISTICS, LLC had numerous statutory duties,

including, but not limited to, the following:

       a.    To ensure the general qualifications of any driver it permitted to
       operate one of its tractor-trailers. 49 C.F.R. §391.11 & §391.15;

       b.    To ensure that a driver it permitted to operate one of its tractor-trailers
       possessed the requisite familiarity with the proper location, distribution and
       securement of his cargo. 49 C.F.R. §391.13;

       c.    To obtain a completed employment application before permitting an
       applicant to operate one of its tractor-trailers. 49 C.F.R. §391.21;
     Case 1:19-cv-00423-UJA-KOB Document 1 Filed 03/11/19 Page 14 of 16




      d.   To fully investigate a driver’s employment history by all reasonable
      means. 49 C.F.R. §391.23(d)-(k);

      e.     To fully investigate the past three (3) years of a driver’s driving
      history and to document evidence of that investigation within thirty (30)
      days of employment. 49 C.F.R. §391.23(a)-(c);

      f.    To properly conduct an annual inquiry and review of a driver’s
      driving record. 49 C.F.R. §391.25;

      g.    To properly obtain records of all violations of motor vehicle traffic
      laws for each of its drivers every twelve (12) months. 49 C.F.R. §391.27;

      h.    To require a successfully completed road test before commencing
      employment and permitting an applicant to operate one of its tractor-trailers.
      49 C.F.R. §391.31;

      i.     To ensure the physical and medical qualifications of its applicants. 49
             C.F.R. §§391.41-391.49;

      j.    To maintain an appropriate driver qualification file for each of its
      drivers. 49 C.F.R. §391.51; and

      k.      To maintain an appropriate driver investigation history file for each of
      its drivers. 49 C.F.R. §391.53.


      38.    Defendant PEAK LOGISTICS, LLC breached each of these statutory

obligations and permitted THOEN BUN PHATH to operate its tractor-trailers after

negligible efforts, if any, to determine whether THOEN BUN PHATH was

competent and fit to drive its tractor-trailers.

      39.    Defendant PEAK LOGISTICS, LLC had a duty to comply with the

Federal Motor Carrier Safety Regulations so as to protect the general public,

including Plaintiff TYEASEE P. DAVIS, from the unsafe operation of commercial
     Case 1:19-cv-00423-UJA-KOB Document 1 Filed 03/11/19 Page 15 of 16




motor vehicles hauling cargo in interstate commerce.          Plaintiff TYEASEE P.

DAVIS belong to the class of persons that the Federal Motor Carrier Safety

Regulations were intended to protect, and the personal injuries suffered by Plaintiff

TYEASEE P. DAVIS were the types of injuries that the federal safety regulations

were specifically intended to prevent.

      40.    Plaintiff TYEASEE P. DAVIS’s injuries were proximately caused by

Defendant PEAK LOGISTICS, LLC’s breaches of the statutory obligations

referenced in paragraph thirty-seven (37), above. If it had properly screened

THOEN BUN PHATH’s background, Defendant PEAK LOGISTICS, LLC would

not have hired or retained him as a driver, and this incident would not have

occurred.

      WHEREFORE, PREMISES CONSIDERED, Plaintiff TYEASEE P. DAVIS

requests that the jury selected to hear this case render a verdict for the Plaintiff and

against Defendant PEAK LOGISTICS, LLC for compensatory damages in an

amount that will adequately compensate the Plaintiffs for the injuries and damages

sustained due to the Defendant’s conduct, and for punitive damages in an amount

that will adequately reflect the enormity and wrongfulness of the Defendant’s

conduct and deter similar future conduct. Furthermore, the Plaintiffs request that

the Court enter a judgment consistent with the jury’s verdict, together with interest

from the date of the judgment and the costs incurred in prosecuting this lawsuit.
     Case 1:19-cv-00423-UJA-KOB Document 1 Filed 03/11/19 Page 16 of 16




                                             /s/ T. Brian Hoven
                                             T. Brian Hoven
                                             State Bar No.: ASB-2811-T67H
                                             SHUNNARAH INJURY LAWYERS
                                             2900 1st Avenue South
                                             Birmingham, Alabama 35233
                                             P 205.983.8139
                                             F 205.983-8439
                                             bhoven@asilpc.com
                                             Attorney for the Plaintiff

                                JURY DEMAND

      The Plaintiff demands a trial by jury on all counts in the Complaint, pursuant
to Federal Rule of Civil Procedure 38 and the 7th Amendment of the United States
Constitution.

                                             /s/ T. Brian Hoven          ___
                                             T. Brian Hoven
                                             State Bar No.: ASB-2811-T67H
                                             SHUNNARAH INJURY LAWYERS
                                             2900 1st Avenue South
                                             Birmingham, Alabama 35233
                                             P 205.983.8139
                                             F 205.983-8439
                                             bhoven@asilpc.com
                                             Attorney for the Plaintiff
